   Case: 1:19-cv-02519 Document #: 95 Filed: 08/30/20 Page 1 of 1 PageID #:4147




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

____________________________________
                                        )
General Tools & Instruments, LLC        )
                                        )          Case No. 1:19-cv-02519
             v.                         )
                                        )          Judge: Honorable Robert W. Gettleman
Does 1-2092, As Identified in Exhibit 2 )
                                        )          Magistrate: Honorable Sunil R. Harjani
                                        )
____________________________________)

      PLAINTIFF’S MOTION FOR SATISFACTION OF DEFAULT JUDGMENT

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

with Doe 994, rrssh, rrssh2012@hotmail.com, seeks entry of an order releasing Defendant from

the FINAL DEFAULT JUDGMENT ORDER entered on July 30, 2019 [DOCKET #55] and

dismissing them from the suit with prejudice.


Dated this August 30, 2020                                 Respectfully submitted,

                                                           By:           /s/ Rishi Nair
                                                                                       Rishi Nair
                                                                               ARDC # 6305871
                                                                                 Kevin J. Keener
                                                                               ARDC # 6296898
                                                                       Keener & Associates, P.C.
                                                                 161 N. Clark Street, Suite #1600
                                                                               Chicago, IL 60601
                                                                                 (312) 375-1573
                                                                     rishi.nair@keenerlegal.com
                                                                  kevin.keener@keenerlegal.com
